Citation Nr: 0731239	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

This case comes to the Board on appeal of an April 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The Boston RO 
currently has jurisdiction over the veteran's claim.

Procedural history

The veteran served on active duty in the United States Navy 
from February 1966 to October 1969.  Vietnam service is 
indicated by the evidence of record.

The current appeal stems from the above-referenced April 2004 
rating decision which, in part, granted service connection 
for diabetic retinopathy; a noncompensable (zero percent) 
disability rating was assigned.  The veteran initiated an 
appeal of that decision, which was perfected with the 
submission of his substantive appeal (VA Form 9) in December 
2004.  

The RO increased the disability rating assigned for the 
veteran's service-connected diabetic retinopathy to 10 
percent disabling in a December 2005 rating decision.  The 
veteran and his representative indicated continued 
dissatisfaction with the assigned disability rating in 
subsequent correspondence to the RO.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in October 2006.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

This case was remanded by the Board in February 2007 for 
additional evidentiary and procedural development.  This was 
accomplished, and in June 2007 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case which continued the veteran's service-connected diabetic 
retinopathy at 
10 percent disabling.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's diabetic retinopathy is manifested by corrected 
visual acuity of 20/40 in the left eye and 20/20 in the right 
eye; there is no evidence of field loss, pain, rest-
requirements, or episodic incapacity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the service-connected diabetic retinopathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Codes 6008, 6079 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected diabetic retinopathy.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his increased 
rating claim in a letter from the AMC [issued pursuant to the 
Board's February 2007remand] dated March 13, 2007, which 
informed the veteran "the evidence must show that your 
service-connected disability has gotten worse."  Crucially, 
the veteran was informed of VA's duty to assist him in the 
development of him claim and advised of the provisions 
relating to the VCAA in the above-referenced March 2007 
letter from the AMC.  [The Board notes there is an earlier 
letter from the RO dated January 8, 2004; however, this 
letter did not provide adequate VCAA notice and will be 
discussed no further].  

Specifically, the veteran was advised in the March 2007 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA 
treatment centers and the SSA.  With respect to private 
treatment records, the letter informed the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  Included with the letter were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letters asked that the veteran 
complete this release so that VA could obtain these records 
on his behalf.  

The March 2007 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidences declines to give it to us, asks for a fee to 
provide it, or VA cannot otherwise get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in 
original].  The veteran was also advised in the March 2007 
letter that a VA medical examination would be scheduled if 
necessary to make a decision on his claim. 

The March 2007 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.   

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Pursuant to the Board's February 2007 remand instructions, 
the veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2007 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

The veteran was not provided notice of the VCAA prior to the 
initial adjudication of his claim, which was by rating 
decision in April 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  

Crucially, the veteran was provided with VCAA notice through 
the March 2007 VCAA letter and his claim was readjudicated in 
the June 2007 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA medical 
treatment of the veteran.  
The veteran has not been afforded a specific VA eye 
examination; however, he has been provided numerous eye 
examinations at the VA ophthalmology clinic, most recently in 
April 2007.  The report of these examinations reflect that 
the examiners reviewed the veteran's past medical history, 
recorded his current ocular complaints, conducted appropriate 
eye examinations and rendered appropriate diagnoses and 
opinions.  

The veteran's representative argues that he should be 
provided an updated VA examination to determine the current 
level of eye disability.  See the August 29, 2007 Post-Remand 
Brief, page 3.  The Court has specifically rejected the idea 
of providing a VA examination based on the mere passage of 
time, stating that there must be additional evidence showing 
a change in the service-connected condition or an allegation 
that the service-connected condition has worsened.  See 
Palczewski v. Nicholson, 21 Vet.App. 174 (2007).  There is no 
indication in the evidence, including the most recent April 
2007 VA outpatient eye examination, that the veteran's 
service-connected diabetic retinopathy has worsened, and the 
veteran does not so allege.  Therefore, a remand for an 
additional VA examination is not warranted.

The Board therefore finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
detailed in the Introduction, the veteran testified before 
the undersigned at the Boston RO in October 2006.

Accordingly, the Board will proceed to a decision. 
Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran is currently assigned a 10 percent disability 
rating for his service-connected diabetic retinopathy by 
analogy to 38 C.F.R. § 4.84a, Diagnostic Codes 6099-6008 
[retina, detachment of].  See 38 C.F.R. § 4.27 (2006) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen]; see also 38 
C.F.R. § 4.27 [unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99"].

The diagnostic criteria pertinent to diseases of the eye (38 
C.F.R. § 4.84a, Diagnostic Codes 6000 through 6035) do not 
specifically set forth rating criteria pertinent to 
retinopathy.

Diagnostic Codes 6008 [retina, detachment of] dictates that 
detached retinas are to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  

With regard to impairment of central visual acuity, 
Diagnostic Code 6079 allows for a 10 percent disability 
rating when corrected vision in one eye is no better than 
20/50, and corrected vision in the other eye is no better 
than 20/40.  A noncompensable disability rating is assigned 
where corrected vision in both eyes is 20/40 or better.  
38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2006).  

With regard to impairment of field vision, Diagnostic Code 
6080 allows for a 10 percent disability rating when field 
vision is limited to 60 degrees but not 
45 degrees in one eye.  38 C.F.R. § 4.84a, Diagnostic Code 
6080 (2006).

Analysis

The veteran seeks an increased disability rating for his 
service-connected diabetic retinopathy, which is currently 
evaluated as 10 percent disabling under Diagnostic Code 6008. 

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 6008.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

"Retinopathy" is noninflammatory degenerative disease of 
the eye.  See Haas v. Nicholson, 20 Vet. App. 257, 259 (2006) 
[citing Stedman's Medical Dictionary 1560 (20th ed. 2000)].

The Board finds that employment of Diagnostic Code 6008 is 
appropriate in the instant case.  Though the veteran does not 
have a detached retina, retinopathy is undoubtedly a disease 
of the retina.  The only other diagnostic code pertaining to 
a disease of the retina is Diagnostic Code 6006 [retinitis], 
which employs the same rating criteria as Diagnostic Code 
6008.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate.  
There is no indication in the competent medical evidence that 
the veteran's retinas are scarred, that he evidences glaucoma 
or any of the other eye problems listed in the rating 
criteria.  In addition, as there is no evidence suggesting 
impairment of ocular muscle function, the provisions of 
Diagnostic Code 6090 are also not for application.  The 
veteran has not requested that another diagnostic code should 
be used.

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6008, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Mittleider concerns

The Board notes that recent VA outpatient records demonstrate 
the presence of cataracts in both eyes.  These cataracts have 
not been service connected.

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  

In the instant case, there is no competent medical evidence 
of record which distinguishes between symptoms caused by the 
veteran's non service-connected cataracts versus those caused 
by his service-connected diabetic retinopathy.  Accordingly, 
all of the veteran's will be considered to be related to his 
service-connected diabetic retinopathy in the adjudication of 
the claim.  See Mittleider, supra.  In any event, Diagnostic 
Codes 6027 and 6028, which pertain to cataracts, instructs to 
rate based on impairment of vision (which the Board will be 
doing for the service-connected diabetic retinopathy) and 
aphakia (which is not demonstrated in the evidence).  



Schedular rating
 
As noted above, Diagnostic Code 6008 instructs to rate the 
veteran under the diagnostic codes for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.   See 38 C.F.R. § 
4.84a, Diagnostic Codes 6008 (2006).

With respect to impairment of visual acuity, review of the 
numerous VA ophthalmology outpatient notes that measured the 
veteran's visual acuity demonstrates that the most severe 
measurement of record for corrected vision is 20/40 in the 
left eye and 20/20 in the right eye.  This translates to a 
noncompensable disability rating based on impairment of 
central visual acuity, despite the veteran's arguments to the 
contrary.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079.

The Board notes that a rating in excess of 10 percent for the 
service-connected diabetic retinopathy is also not available 
under 38 C.F.R. § 4.84a, Diagnostic Code 6080, pertaining to 
impairment of field of vision, as no visual field defect is 
demonstrated in the medical evidence of record.  
Specifically, VA ophthalmological outpatient records dated in 
March 2004, August 2004, August 2005 and February 2006 
demonstrate normal peripheral vision.

The veteran has neither alleged nor demonstrated any abnormal 
rest-requirements or episodic incapacity associated with the 
service-connected eye disorder.  VA medical records show that 
no periods of incapacitation due to eye disease.  The veteran 
has had laser surgeries and steroid shots for macular edema, 
but such were performed on an outpatient basis with no 
complications.  

Moreover, the veteran has not reported the use of any drops 
or medications for his eye disability, and he did not 
volunteer any subjective symptoms such as pain.  Indeed, 
during his Travel Board hearing the veteran indicated that 
the only symptom associated with his service-connected 
diabetic retinopathy was loss of vision.  See the October 
2006 hearing transcript, page 6.

In sum, none of the potential eye problems identified in the 
schedular criteria are present in this case.  For these 
reasons, the assignment of a disability rating in excess of 
the currently assigned 10 percent evaluation under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6008 and the accompanying Note is 
not warranted.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected diabetic retinopathy has not changed 
appreciably since the veteran filed his claim.  There are no 
medical findings or other evidence which would allow for the 
assignment of a disability rating in excess of 10 percent at 
any time during the period of time here under consideration.  
Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, August 11, 2002.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected diabetic 
retinopathy results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event if 
the veteran believes that an exceptional or unusual 
disability picture is present which warrants consideration of 
an extraschedular rating by appropriate VA officials, he may 
raise this matter with the RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating in excess of the 10 percent currently 
assigned for his service-connected diabetic retinopathy.  The 
benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected diabetic retinopathy is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


